Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed in on 05/28/2020.
Claims 1-20 are been examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, and 12-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aldridge et al. (US 20140207124 A1).
Regarding claim 1, Aldridge discloses A surgical instrument (Fig. 1) comprising: circuitry (70) configured to be powered and operate only while the surgical instrument is connected to an external power source (60) (Fig. 1) [0050]-[0054]; 
a sensor (16) configured to detect environmental condition information associated with the surgical instrument (10) while the surgical instrument is disconnected from the external power source (60, Fig. 1); and 
a memory (memory contained in control module, 12 [0035]) configured to store the environmental condition information detected by the sensor [0037] while the surgical instrument is disconnected from the external power source (Fig. 1 shows the memory contained within control module, 12 which is powered by battery 20, internal to the instrument).
Regarding claim 2, further comprising an internal power source (20) within the surgical instrument (10) and configured to provide operating power to the sensor (16) and the memory (memory contained in control module, 12 [0035]) while the surgical instrument is disconnected from the external power source (60).
Regarding claim 3, wherein the internal power source (20) is a battery (40) that is configured to be rechargeable while the surgical instrument is connected to the external power source [0081].
Regarding claim 5, further comprising a communication device (microprocessor, [0035]) configured to communicate the detected environmental condition information to an additional device (14) communicatively coupled to the surgical instrument (10).
Regarding claim 10, wherein the sensor is further configured to detect the environmental condition information while the surgical instrument is connected to the external power source [0039]-[0043].
Regarding claim 12, further comprising an indicator provided on an external surface of the surgical instrument, the indicator configured to provide a user with a notification associated with the detected environmental condition information ([0043] , see also [0090]).
Regarding claim 13, wherein the environmental condition information indicates that the surgical instrument is faulty (see [0114], and then [0090]).
Regarding claim 14, wherein the detected environmental condition information includes information regarding an environment inside the surgical instrument [0037].
Regarding claim 15, wherein the sensor includes one or more of a temperature sensor configured to detect a temperature experienced by the surgical instrument, a humidity sensor configured to detect a humidity level associated with the surgical instrument, a motion sensor configured to detect motion experienced by the surgical instrument, and a global positioning system ("GPS") sensor (See [0037] “sensing temperature…”).
Regarding claim 16, further comprising: a housing (110); and a shaft portion (Fig. 3) coupled to the housing, wherein the circuitry, the sensor, and the memory are disposed within one or more of the housing or the shaft portion (Fig. 3).
Regarding claim 17, A system (Figs. 1-3) comprising: a memory storing instructions (Fig. 1 shows the memory contained within control module, 12 which is powered by battery 20, internal to the instrument); and a processor communicatively coupled to the memory and configured to execute the instructions (Control module (12) may comprise a microprocessor, [0035]) to: receive, from a sensor (16) of a surgical instrument, environmental condition information associated with the surgical instrument and detected by the sensor while the surgical instrument is disconnected from an external power source (60, Fig. 1), the surgical instrument (10) including circuitry (70) configured to be powered and operate only while the surgical instrument (10) is connected to the external power source (60) (Fig. 1) [0050]-[0054]; determine, based on the environmental condition information, an operational condition of the surgical instrument; and provide a notification indicating the determined operational condition of the surgical instrument [0035]-[0043] and [0090].
Regarding claim 18, wherein the processor (Control module (12) may comprise a microprocessor, [0035]) is configured to receive the environmental condition information while the sensor uses operating power from an internal power source within the surgical instrument [0035] and [0039]-[0043].
Regarding claim 19, A method comprising: receiving, by an instrument condition detection system from a sensor (16) of a surgical instrument (10), environmental condition information associated with the surgical instrument (10) and detected by the sensor (16) while the surgical instrument is disconnected from an external power source (60), the surgical instrument (10) including circuitry (70) configured to be powered and operate only while the surgical instrument (10) is connected to the external power source (60); determining, by the instrument condition detection system based on the environmental condition information, an operational condition of the surgical instrument; and providing, by the instrument condition detection system, a notification indicating the determined operational condition [0035]-[0043] and [0090].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Aldridge et al. (US 20140207124 A1) in view of Zemlok et al. (US 20130214025 A1).
Regarding claim 4, Aldridge teaches the external power source (60) is configured to provide operating power to the circuitry (70) 
However, Aldridge is silent with regards to performing such function while the surgical instrument is attached to a computer-assisted surgical system.
Zemlok teaches that it is old and well known to have a computer-assisted surgical system (10[0162]-[0163]).
It would have been obvious to a person of ordinary skill in the art, having the teachings of Aldridge and Zemlok before the effective filing date of the invention, to incorporate a computer aided surgical system, as taught by Zemlok. A person of ordinary skill in the art would have been motivated to make such change in order to be used for additional processing of the feedback data from the sensor ([0162] of Zemlok) and it allows the data storage module to transmit performance data to the external device for subsequent analysis and/or storage ([0160] of Zemlok).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 20140207124 A1) in view of Zemlok et al. (US 20130214025 A1).
Regarding claim 6, Aldridge teaches wherein the communication device (microprocessor, [0035]) configured to communicate the detected environmental condition information by way of a wired connection (22, Fig. 1).
However, Aldridge is silent with regards to performing such function while the surgical instrument is attached to a computer-assisted surgical system.
Zemlok teaches that it is old and well known to have a computer-assisted surgical system (10 [0162]-[0163]).
It would have been obvious to a person of ordinary skill in the art, having the teachings of Aldridge and Zemlok before the effective filing date of the invention, to incorporate a computer aided surgical system, as taught by Zemlok. A person of ordinary skill in the art would have been motivated to make such change in order to be used for additional processing of the feedback data from the sensor ([0162] of Zemlok) and it allows the data storage module to transmit performance data to the external device for subsequent analysis and/or storage ([0160] of Zemlok).
Regarding claim 7, wherein the communication device (microprocessor, [0035] Aldridge) configured to communicate the detected environmental condition information by way of a wireless connection ([0042] of Aldridge) is attached to a computer-assisted surgical system ((10 [0162]-[0163]) as modified above).

Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aldridge et al. (US 20140207124 A1) in view of Shelton, IV et al. (US 20190201084 A1).
Regarding claim 11, Aldridge teaches the storing of the detected environmental condition information in the memory is performed in response to the detected environmental (via memory in the control module 12, [0035]).
However, Aldridge is silent with regards to performing such function above when the detected environmental condition information exceeds a predefined threshold.
Shelton teaches that it is old and well known in the art of storing of detected environmental condition information in the memory is performed in response to the detected environmental condition information exceeding a predefined threshold ([0663]).
It would have been obvious to a person of ordinary skill in the art, having the teachings of Aldridge and Shelton before the effective filing date of the invention, to store detected environmental condition information in the memory is performed in response to the detected environmental condition information exceeding a predefined threshold, as taught by Shelton. A person of ordinary skill in the art would have been motivated to make such change so that the information obtained can be used in subsequent procedures.
Regarding claim 20, Aldridge teaches determining, by the instrument condition detection system, the detected environmental condition information (via memory in the control module 12, [0035]).
However, Aldridge is silent with regards determining, by the instrument condition detection system, that the detected environmental condition information is above a predefined threshold; and storing, by the instrument condition detection system, the environmental condition information only when the environmental condition information is above the predefined threshold.
Shelton teaches that it is old and well known in the art to detect when environmental condition information is above a predefined threshold and storing the information is above the predefined threshold ([0663]).
It would have been obvious to a person of ordinary skill in the art, having the teachings of Aldridge and Shelton before the effective filing date of the invention, to store detected environmental condition information in the memory is performed in response to the detected environmental condition information exceeding a predefined threshold, as taught by Shelton. A person of ordinary skill in the art would have been motivated to make such change so that the information obtained can be used in subsequent procedures.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Notice of References Cited.  Those references not relied upon are directed mainly toward the general field of surgical instrument having both external and internal power source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731